DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (Claims 1-20) in the reply filed on 06/07/2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant’s Submission of a Response
Applicant’s submission of response was received on 09/30/2022.  Presently claims 1-23 are pending.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/30/2022, with respect to claim 1 have been fully considered and are persuasive.  However, a new 35 U.S.C. 102 rejection is issued herewith (see rejections below).
Since Applicant’s amendment did not necessitate a new grounds of rejection with respect to the previous Examiner’s rejections, a second non-final action is issued herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13, respectively of U.S. Patent No. 11,371,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/149914) claims are broader in at least one aspect and do not recite additional features claimed in the patented claims 1 and 13.
For instance, the limitations of present application claim 1 of an airfoil fairing having first and second fairing platforms, a hollow airfoil section, a spar having a spar platform and spar leg, a support platform having a through hole, a clevis mount, and a pin extending through the clevis mount are all found in patented claim 1.  The same is applicable for present application claim 16, wherein all the limitations are found in patented claim 13.
Following the rationale in re Goodman, cited above, where applicant has once been granted a patent of a co-pending application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since the present application claims 1 and 16 are anticipated by the patented claims 1 and 13, respectively with respect to the broadening aspect, then present application claims 1 and 16 are obvious over patented claims 1 and 13 with respect to the broadening aspect.


Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, respectively of U.S. Patent No. 11,415,009. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/149914) claims are broader in at least one aspect and do not recite additional features claimed in the patented claims 1 and 9.
For instance, the limitations of present application claim 1 of an airfoil fairing having first and second fairing platforms, a hollow airfoil section, a spar having a spar platform and spar leg, a support platform having a through hole, a clevis mount, and a pin extending through the clevis mount are all found in patented claim 1.  The same is applicable for present application claim 16, wherein all the limitations are found in patented claim 9.
Following the rationale in re Goodman, cited above, where applicant has once been granted a patent of a co-pending application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since the present application claims 1 and 16 are anticipated by the patented claims 1 and 13, respectively with respect to the broadening aspect, then present application claims 1 and 16 are obvious over patented claims 1 and 13 with respect to the broadening aspect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heitman et al. (US 2017/0022833 A1).
Regarding claim 1, Heitman et al. discloses a vane arc segment (Fig. 15) comprising: 
an airfoil fairing (210 comprising 204 and 206) having first (204) and second (216) fairing platforms and a hollow airfoil section (210, as shown in Fig. 4) extending there between (as shown in Fig. 15); 
a spar (208) having a spar platform (212, [0038]) adjacent the first fairing platform (204), as shown in Fig. 3) and a spar leg (209) that extends from the spar platform (212) and through the hollow airfoil section (as shown in Fig. 4), the spar leg having an end portion (tip/end portion of 207 of the spar 208) that is distal from the spar platform (212) and that protrudes from the second fairing platform (216, as shown in Fig. 8), the end portion having a clevis mount (207); 
a support platform (214) adjacent the second fairing platform (216, as shown in Fig. 15), the support platform (214) having a through-hole through which the end portion of the spar leg extends such that the clevis mount protrudes from the support platform (as shown in Fig. 15, the support platform 214 has a through hole through which the clevis mount 207 of the spar 208 passes through, the clevis mount 207 protrudes from the support platform 214 in order for aperture 1514 of the clevis mount 207 to align with aperture 1516 of the receptacle 1510, [0053]); and 
a pin (1512) extending though the clevis mount (207) and locking the support platform (214) to the spar leg (209 of spar 208) such that the airfoil fairing (210 comprising 204 and 216) is trapped between the spar platform (212) and the support platform (as shown in Fig. 15).

Regarding claim 4, Heitman et al. discloses wherein the spar leg (209) includes forward and aft sides (leftmost side of 209 is the forward side, rightmost side of 209 is the aft side), and the pin is offset toward either the forward side or the aft side (as shown in Fig. 8, the aperture 806 for the pin 804 is offset further to the leftward side, which is the forward side).

Regarding claim 16, Heitman et al. discloses a gas turbine engine (Fig. 1) comprising: 
a compressor section (112); 
a combustor in fluid communication with the compressor section (116, [0035]); and 
a turbine section in fluid communication with the combustor (120, [0035]), the turbine section having vanes disposed about a central axis of the gas turbine engine ([0037]), each of the vanes includes:
an airfoil fairing (210 comprising 204 and 206) having first (204) and second (216) fairing platforms and a hollow airfoil section (210, as shown in Fig. 4) extending there between (as shown in Fig. 15); 
a spar (208) having a spar platform (212, [0038]) adjacent the first fairing platform (204), as shown in Fig. 3) and a spar leg (209) that extends from the spar platform (212) and through the hollow airfoil section (as shown in Fig. 4), the spar leg having an end portion (tip/end portion of 207 of the spar 208) that is distal from the spar platform (212) and that protrudes from the second fairing platform (216, as shown in Fig. 8), the end portion having a clevis mount (207); 
a support platform (214) adjacent the second fairing platform (216, as shown in Fig. 15), the support platform (214) having a through-hole through which the end portion of the spar leg extends such that the clevis mount protrudes from the support platform (as shown in Fig. 15, the support platform 214 has a through hole through which the clevis mount 207 of the spar 208 passes through, the clevis mount 207 protrudes from the support platform 214 in order for aperture 1514 of the clevis mount 207 to align with aperture 1516 of the receptacle 1510, [0053]); and 
a pin (1512) extending though the clevis mount (207) and locking the support platform (214) to the spar leg (209 of spar 208) such that the airfoil fairing (210 comprising 204 and 216) is trapped between the spar platform (212) and the support platform (as shown in Fig. 15).

Regarding claim 21, Heitman et al. discloses wherein the airfoil fairing (210 comprising 204 and 216) is formed by an airfoil wall (shown in Fig. 15) that is continuous such that the first and second fairing platforms and the hollow airfoil section constitute a one-piece body (as shown in Fig. 15, outer 216 and inner 204 bands are each joined continuously into one piece to the airfoil 210 via a fillet). 

Regarding claim 22, Heitman et al. discloses wherein the support platform (214) defines a radially outer side (top side of 214) and a radially inner-most side (bottom side of 214), the through-hole spanning the radially outer side and the radially inner-most side (as shown in Fig. 15), and the clevis mount (207) protrudes from the radially outer side past the radially inner-most side (as shown in Fig. 15, the clevis mount 207 protrudes from the top side of 214 to the bottom side of 214 when the pin 1512 aligns with aperture 1516 and aperture 1514, [0053]).

Allowable Subject Matter
Claims 2-3, 5-9, 10-15, 17-20, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record fails to disclose or suggest wherein the clevis mount includes first and second prongs that have respective pin holes coaxially aligned with each other, and the pin is disposed in the pin holes.
Claim 3 would be allowable due to its dependency on claim 2. 

Regarding claim 5, the prior art of record fails to disclose or suggest wherein a side of the through- hole defines a ledge and the spar leg has a stop that is complementary to the ledge so as to seat there with.
Claims 6-9 would be allowable due to their dependency on claim 5. 
Claim 10 is allowable for the same reasons set forth in claim 5 above.
Claims 11-15 and 23 would be allowable due to their dependency on claim 10. 
Claim 17 is allowable for the same reasons set forth in claim 2 above.
Claim 18 is allowable for the same reasons set forth in claim 5 above.
Claims 19-20 would be allowable due to their dependency on claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/06/2022